                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 TIMOTHY J. GAUTHIER AND GARTH                       Case No. 3:21-cv-00097-JR
 BACHMAN, Trustees of Oregon and
 Southwest Washington NECA-IBEW                      ORDER
 Electrical Workers Audit Committee,

                Plaintiffs,

        v.

 VITRO ELECTRIC, LLC, a Limited
 Liability Company, and JOHN VITRO, an
 individual,

                Defendants.



IMMERGUT, District Judge.

       On May 4, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R), ECF 18. The F&R recommends that this Court deny Plaintiffs Timothy

J. Gauthier and Garth Bachman’s Motion for Judgment, ECF 12. No party has filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de
PAGE 1 – ORDER
novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Russo’s conclusions. The F&R, ECF 18, is adopted in full. Plaintiffs’ Motion for Default

Judgment, ECF 12, is DENIED without prejudice. Plaintiffs may file an amended motion for

default judgment addressing the deficiencies noted in the F&R.



       IT IS SO ORDERED.

       DATED this 25th day of May, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
